Creamer v. State



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-225-CR

NO. 2-03-226-CR





PATRICK CREAMER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 396
TH
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------

Appellant Patrick Creamer is attempting to appeal from his convictions for indecency with a child by contact and attempted indecency with a child by contact.  On July 1, 2003, we notified appellant of our concern that we lacked jurisdiction over the appeals because the notices of appeal were untimely.  
See
 
Tex. R. App. P.
 25.2(a), 26.2(a), 26.3.  Appellant has not responded to our jurisdiction letter or otherwise stated grounds for continuing the appeal.  Accordingly, we dismiss the appeals for want of jurisdiction.  
See
 
Tex. R. App. P.
 43.2(f), 44.3.

PER CURIAM

PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: August 14, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.